Exhibit 10.2

APN: [                                     ]

 

RECORDING REQUESTED BY

AND WHEN RECORDED, RETURN TO:

Cadwalader, Wickersham & Taft LLP

227 West Trade Street, Suite 2400

Charlotte, North Carolina 28202

Attention: James P. Carroll, Esq.

 

 

 

[                                     ],

as grantor

                                    (Individual Borrower)

to

[                                     ], as trustee

                                                                  
                    (Trustee)

for the benefit of

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as beneficiary on behalf of each Lender

                                     (Agent)

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT AND FIXTURE FILING

 

Dated:   

        As of July 31, 2015

 

Address:

  

 

 

 

 

 



--------------------------------------------------------------------------------

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT AND FIXTURE FILING

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Security Instrument”) is made as of this 31st day of July,
2015, by [                                    ], a Delaware
[                                    ], having its principal place of business
at 17140 Bernardo Center Drive, Suite 300, San Diego, California 92128, as
grantor (“Individual Borrower”), to [                                    ]
(“Trustee”), having an address at [                                    ], as
trustee, for the benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION, having an
address at Wells Fargo Center, 1901 Harrison Street, 2nd Floor, Oakland,
California 94612, as administrative agent (in such capacity, together with its
successors and assigns, “Agent”) for the benefit of the lenders party to the
Loan Agreement (as defined below) from time to time (individually and
collectively as the context may require, and together with such other co-lenders
as may exist from time to time, “Lender”).

W I T N E S S E T H:

WHEREAS, this Security Instrument is given to secure a loan (the “Loan”) in the
maximum aggregate principal sum of FIFTY-FOUR MILLION FIVE HUNDRED SIXTY-ONE
THOUSAND AND No/100 DOLLARS ($54,561,000.00) advanced pursuant to that certain
Loan Agreement, dated as of the date hereof, between the parties identified on
the signature pages thereof, collectively as Borrower (each individually or
collectively as the context may require, “Borrower”), each Lender and Agent (as
the same may be amended, restated, replaced, supplemented, renewed, extended or
otherwise modified from time to time, the “Loan Agreement”) and evidenced by the
Note (as defined in the Loan Agreement);

WHEREAS, Individual Borrower desires to secure the payment of the Debt (as
defined in the Loan Agreement), which has an aggregate maximum principal amount
of $54,561,000.00 and the performance of all of the obligations of Borrower
under the Note, the Loan Agreement and the other Loan Documents (as herein
defined); and

WHEREAS, this Security Instrument is given pursuant to the Loan Agreement, and
payment, fulfillment, and performance by Borrower of its obligations thereunder
and under the other Loan Documents are secured hereby, and each and every term
and provision of the Loan Agreement, and the Note, including the rights,
remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties therein, are intended to be, and
are hereby, secured by this Security Instrument (the Loan Agreement, the Note,
this Security Instrument and all other documents evidencing or securing the Debt
or executed or delivered in connection therewith, are hereinafter referred to
collectively as the “Loan Documents”).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this Security
Instrument:



--------------------------------------------------------------------------------

ARTICLE 1 - GRANTS OF SECURITY

Section 1.1      Property Mortgaged.        Individual Borrower does hereby
irrevocably grant, bargain, sell, pledge, assign, warrant, transfer and convey
to Trustee and its successors and assigns, in trust, with the power of sale, for
the benefit of Agent on behalf of each Lender, as beneficiary in trust and their
successors and assigns all of Individual Borrower’s right, title and interest in
and to the following property, rights, interests and estates, whether now owned
or hereafter acquired by Individual Borrower (collectively, the “Property”):

(a)        Land.  The real property described in Exhibit A attached hereto and
made a part hereof (the “Land”);

(b)        Additional Land.  All additional lands, estates and development
rights (to the extent assignable), in each instance, hereafter acquired by
Individual Borrower for use in connection with the Land and the development of
the Land and all additional lands and estates therein which may, from time to
time, by supplemental deed of trust or otherwise, be expressly made subject to
the lien of this Security Instrument;

(c)        Improvements.           The buildings, structures, fixtures,
additions, enlargements, extensions, modifications, repairs, replacements and
improvements now or hereafter erected or located on the Land (collectively, the
“Improvements”);

(d)        Easements.  All easements, rights-of-way or use, rights, strips and
gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights (to the
extent assignable), and all estates, rights, titles, interests, privileges,
liberties, servitudes, tenements, hereditaments and appurtenances of any nature
whatsoever, in any way now or hereafter belonging, relating or pertaining to the
Land and the Improvements and the reversions and remainders, and all land lying
in the bed of any street, road or avenue, opened or proposed, in front of or
adjoining the Land, to the center line thereof and all the estates, rights,
titles, interests, rights of dower, rights of curtesy, property, possession,
claim and demand whatsoever, both at law and in equity, of Individual Borrower
of, in and to the Land and the Improvements and every part and parcel thereof,
with the appurtenances thereto;

(e)        Equipment.    All “goods” and “equipment,” as such terms are defined
in Article 9 of the Uniform Commercial Code (hereinafter defined), now owned or
hereafter acquired by Individual Borrower, which is used at or in connection
with the Improvements or the Land or is located thereon or therein (including,
but not limited to, all machinery, equipment, furnishings, and electronic
data-processing and other office equipment now owned or hereafter acquired by
Individual Borrower and any and all additions, substitutions and replacements of
any of the foregoing), together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto (collectively,
the “Equipment”). Notwithstanding the foregoing, Equipment shall not include any
property belonging to tenants under Leases (hereinafter defined) or guests or
invitees at the Property except to the extent that Individual Borrower shall
have any right or interest therein;

(f)        Fixtures.    All Equipment now owned, or the ownership of which is
hereafter acquired, by Individual Borrower which is so related to the Land and
Improvements

 

-2-



--------------------------------------------------------------------------------

forming part of the Property that it is deemed fixtures or real property under
the law of the particular state in which the Equipment is located, including,
without limitation, all building or construction materials intended for
construction, reconstruction, alteration or repair of or installation on the
Property, construction equipment, appliances, machinery, plant equipment,
fittings, apparatuses, fixtures and other items now or hereafter attached to,
installed in or used in connection with (temporarily or permanently) any of the
Improvements or the Land, including, but not limited to, engines, devices for
the operation of pumps, pipes, plumbing, cleaning, call and sprinkler systems,
fire extinguishing apparatuses and equipment, heating, ventilating, laundry,
incinerating, electrical, air conditioning and air cooling equipment and
systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Individual Borrower’s interest therein) and all other utilities
whether or not situated in easements, all water tanks, water supply, water power
sites, fuel stations, fuel tanks, fuel supply, and all other structures,
together with all accessions, appurtenances, additions, replacements,
betterments and substitutions for any of the foregoing and the proceeds thereof
(collectively, the “Fixtures”; the Land, the Improvements and the Fixtures are
collectively referred to as the “Real Property”). Notwithstanding the foregoing,
“Fixtures” shall not include any property which tenants are entitled to remove
pursuant to Leases, except to the extent that Individual Borrower shall have any
right or interest therein;

(g)        Personal Property.    All furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, general intangibles, contract
rights, accounts, accounts receivable, franchises, licenses, certificates and
permits, and all other personal property of any kind or character whatsoever as
defined in and subject to the provisions of the Uniform Commercial Code, whether
tangible or intangible, other than Fixtures, which are now or hereafter owned by
Individual Borrower and which are located within or about the Land and the
Improvements, together with all accessories, replacements and substitutions
thereto or therefor and the proceeds thereof (collectively, the “Personal
Property”), and the right, title and interest of Individual Borrower in and to
any of the Personal Property which may be subject to any security interests, as
defined in the Uniform Commercial Code, as adopted and enacted by the state or
states where any of the Property is located (the “Uniform Commercial Code”),
superior in lien to the lien of this Security Instrument and all proceeds and
products of the above. Notwithstanding the foregoing, “Personal Property” shall
not include any personal property belonging to tenants under Leases or guests or
invitees at the Property (as hereinafter defined);

(h)        Leases and Rents.    All leases, subleases or subsubleases, lettings,
licenses, concessions or other agreements (whether written or oral) pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of the Land and the Improvements, and every modification,
amendment or other agreement relating to such leases, subleases, subsubleases,
or other agreements entered into in connection with such leases, subleases,
subsubleases, or other agreements and every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto, heretofore or hereafter entered into
(collectively, the “Leases”), whether before or after the filing by or against
Individual Borrower of any petition for relief under 11 U.S.C. § 101 et seq., as
the same may be amended from time to time (the “Bankruptcy

 

-3-



--------------------------------------------------------------------------------

Code”) and all right, title and interest of Individual Borrower, its successors
and assigns therein and thereunder, including, without limitation, cash or
securities deposited thereunder to secure the performance by the lessees of
their obligations thereunder and all rents, additional rents, revenues, issues
and profits (including all oil and gas or other mineral royalties and bonuses)
from the Land and the Improvements whether paid or accruing before or after the
filing by or against Individual Borrower of any petition for relief under the
Bankruptcy Code (collectively, the “Rents”) and all proceeds, to the extent
assignable, from the sale or other disposition of the Leases and the right to
receive and apply the Rents to the payment of the Debt;

(i)        Condemnation Awards.    All Awards which may heretofore and hereafter
be made with respect to the Property, whether from the exercise of the right of
eminent domain (including, but not limited to, any transfer made in lieu of or
in anticipation of the exercise of the right), or for a change of grade, or for
any other injury to or decrease in the value of the Property;

(j)        Insurance Proceeds.    All Insurance Proceeds in respect of the
Property under any Policies covering the Property, including, without
limitation, the right to receive and apply the proceeds of any Policies,
judgments, or settlements made in lieu thereof, in connection with a Casualty to
the Property;

(k)       Tax Certiorari.      All refunds, rebates or credits in connection
with reduction in Taxes or Other Charges charged against the Property;

(l)        Conversion.    All proceeds of the conversion, voluntary or
involuntary, of any of the foregoing including, without limitation, Insurance
Proceeds and Awards, into cash or liquidation claims;

(m)      Rights.      The right, in the name and on behalf of Individual
Borrower, to appear in and defend any action or proceeding brought with respect
to the Property and to commence any action or proceeding to protect the interest
of Agent in the Property;

(n)       Agreements.      To the extent assignable, all agreements, contracts,
certificates, instruments, franchises, permits, licenses (to the extent
permitted by applicable law), plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or any business or activity
conducted on the Land and any part thereof and all right, title and interest of
Individual Borrower therein and thereunder, including, without limitation, the
right, upon the occurrence and during the continuation of an Event of Default
under the Loan Agreement, to receive and collect any sums payable to Individual
Borrower thereunder;

(o)      Trademarks.      To the extent assignable, all tradenames, trademarks,
servicemarks, logos, copyrights, goodwill, books and records and all other
general intangibles relating to or used in connection with the operation of the
Property;

(p)      Accounts.     All reserves, escrows and deposit accounts maintained by
Individual Borrower with respect to the Property, including, without limitation,
all accounts established or maintained pursuant to (i) the Cash Management
Agreement and (ii) the Lockbox Agreement; together with all deposits or wire
transfers made to such accounts and all cash,

 

-4-



--------------------------------------------------------------------------------

checks, drafts, certificates, securities, investment property, financial assets,
instruments and other property held therein from time to time and all proceeds,
products, distributions or dividends or substitutions thereon and thereof;

(q)        Letter of Credit.    All letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing) Individual Borrower now has or
hereafter acquires relating to the properties, rights, titles and interests
referred to in this Section 1.1;

(r)        Tort Claims.    All commercial tort claims Individual Borrower now
has or hereafter acquires relating to the properties, rights, titles and
interests referred to in this Section 1.1;

(s)        Interest Rate Protection Agreement.      The Interest Rate Protection
Agreement, including, but not limited to, all “accounts”, “chattel paper”,
“general intangibles” and “investment property” (as such terms are defined in
the Uniform Commercial Code as from time to time in effect) constituting or
relating to the foregoing; and all products and proceeds of any of the foregoing
;and

(t)        Other Rights.    Any and all other rights of Individual Borrower in
and to the items set forth in Subsections (a) through (s) above.

Section 1.2      Assignment of Rents.  Individual Borrower hereby absolutely and
unconditionally assigns to Agent, for the benefit of each Lender, and Trustee
all of Individual Borrower’s right, title and interest in and to all current and
future Leases and Rents; it being intended by Individual Borrower that this
assignment constitutes a present, absolute and irrevocable assignment and not an
assignment for additional security only. Nevertheless, subject to the terms of
the Cash Management Agreement and Section 7.1(h) of this Security Instrument,
Agent grants to Individual Borrower a revocable license to collect, receive, use
and enjoy the Rents and Individual Borrower shall hold the Rents, or a portion
thereof sufficient to discharge all current sums due on the Debt, for use in the
payment of such sums.

Section 1.3      Security Agreement.    This Security Instrument is both a real
property deed of trust and a “security agreement” within the meaning of the
Uniform Commercial Code. The Property includes both real and personal property
and all other rights and interests, whether tangible or intangible in nature, of
Individual Borrower in the Property. By executing and delivering this Security
Instrument, Individual Borrower hereby grants to Agent, for the benefit of each
Lender, as security for the Obligations (hereinafter defined), a security
interest in the Fixtures (including in any event all “fixtures” (as defined in
Article 9 of the Uniform Commercial Code) located on the Land), the Equipment
and the Personal Property and other property constituting the Property, whether
now owned or hereafter acquired, to the full extent that the Fixtures, the
Equipment, the Personal Property and such other property may be subject to the
Uniform Commercial Code (said portion of the Property so subject to the Uniform
Commercial Code being called the “Collateral”). If an Event of Default shall
occur and be continuing, Agent, in addition to any other rights and remedies
which it may have, shall have and may exercise immediately and without demand,
any and all rights and remedies granted to a secured party upon default under
the Uniform Commercial Code, including, without limiting the generality of the
foregoing, the right to take possession of the Collateral or any part thereof,

 

-5-



--------------------------------------------------------------------------------

and to take such other measures as Agent may deem necessary for the care,
protection and preservation of the Collateral. Upon request or demand of Agent
after the occurrence and during the continuance of an Event of Default,
Individual Borrower shall, at its expense, assemble the Collateral and make it
available to Agent at a convenient place (at the Land if tangible property)
reasonably acceptable to Agent. Individual Borrower shall pay to Agent within
three (3) Business Days after written demand therefor, any and all out of pocket
expenses, including reasonable third party legal expenses and attorneys’ fees of
outside counsel, incurred or paid by Agent in protecting its interest in the
Collateral and in enforcing its rights hereunder with respect to the Collateral
after the occurrence and during the continuance of an Event of Default. Any
notice of sale, disposition or other intended action by Agent with respect to
the Collateral sent to Individual Borrower in accordance with the provisions
hereof at least ten (10) business days prior to such action, shall, except as
otherwise provided by applicable law, constitute commercially reasonable notice
to Individual Borrower. The proceeds of any disposition of the Collateral, or
any part thereof, may, except as otherwise required by applicable law, be
applied by Agent to the payment of the Debt in such priority and proportions as
Agent in its discretion shall deem proper. Individual Borrower’s (debtor’s)
principal place of business is as set forth on page one hereof and the address
of Agent (secured party) is as set forth on page one hereof.

Section 1.4     Fixture Filing.     Certain of the Property is or will become
“fixtures” (as that term is defined in the Uniform Commercial Code) on the Land,
and this Security Instrument upon being filed for record in the real estate
records of the city or county wherein such fixtures are situated, shall operate
also as a financing statement filed as a fixture filing in accordance with the
applicable provisions of said Uniform Commercial Code upon such of the Property
that is or may become fixtures.

Individual Borrower hereby authorizes Agent at any time and from time to time to
file any initial financing statements, amendments thereto and continuation
statements as authorized by applicable law, as applicable to all or part of the
fixtures or Personal Property for purposes of evidencing the security interests
granted to Agent, for the benefit of each Lender, hereunder. For purposes of
such filings, Individual Borrower agrees to furnish any information requested by
Agent promptly upon request by Agent. Individual Borrower also ratifies its
authorization for Agent to have filed any like initial financing statements,
amendments thereto and continuation statements. Individual Borrower hereby
irrevocably constitutes and appoints Agent and any officer or agent of Agent,
with full power of substitution, as its true and lawful attorneys- in-fact with
full irrevocable power and authority in the place and stead of Individual
Borrower or in Individual Borrower’s own name to, upon the occurrence and during
the continuation of an Event of Default, execute in Individual Borrower’s name
any documents and otherwise to carry out the purposes of this Section 1.4, to
the extent that Individual Borrower’s authorization above is not sufficient. To
the extent permitted by law, Individual Borrower hereby ratifies all acts said
attorneys-in-fact shall lawfully do or cause to be done in the future by virtue
hereof. This power of attorney is coupled with an interest and shall be
irrevocable.

Section 1.5     Pledges of Monies Held.    Individual Borrower hereby pledges to
Agent, for the benefit of each Lender, any and all monies now or hereafter held
by Agent or on behalf of Agent or Lender, including, without limitation, any
sums deposited in the Lockbox Account, the Cash Management Account, the Reserve
Funds and Net Proceeds, as additional security for the Obligations until
expended or applied as provided in this Security Instrument.

 

-6-



--------------------------------------------------------------------------------

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto Trustee for
and on behalf of Agent, for the benefit of each Lender, and to the use and
benefit of Agent, on behalf of each Lender, and Trustee and their respective
successors and assigns, forever, pursuant to the terms and conditions set forth
herein and in the Loan Documents;

IN TRUST, WITH POWER OF SALE, to secure payment to Agent, for the ratable
benefit of each Lender, of the Obligations at the time and in the manner
provided for its payment in the Loan Agreement, the Note and in this Security
Instrument.

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall pay to Lender the Debt at the time and in the manner provided in
the Note, the Loan Agreement and this Security Instrument, shall perform the
Other Obligations (hereinafter defined) as set forth in this Security Instrument
and shall abide by and comply with each and every covenant and condition set
forth herein and in the Note, the Loan Agreement and the other Loan Documents,
these presents and the estate hereby granted shall cease, terminate and be void;
provided, however, that Individual Borrower’s obligation to indemnify and hold
harmless Agent and Lender pursuant to the provisions hereof shall survive any
such payment or release except as set forth in the last sentence of Section 9.5.

ARTICLE 2 - DEBT AND OBLIGATIONS SECURED

Section 2.1      Debt.    This Security Instrument and the grants, assignments
and transfers made in Article 1 are given for the purpose of securing the Debt.

Section 2.2      Other Obligations.     This Security Instrument and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following the amount of which, together with the Debt, does not
exceed Fifty-Four Million Five Hundred Sixty-One Thousand and No/100 Dollars
($54,561,000.00) in the aggregate principal amount (collectively, the “Other
Obligations”):

(a)        the payment of all amounts due and owing to Agent under the Loan
Agreement;

(b)        the performance of all other obligations of Individual Borrower
contained herein;

(c)        the performance of each obligation of Borrower contained in the Loan
Agreement and any other Loan Document; and

(d)        the performance of each obligation of Borrower contained in any
renewal, extension, amendment, modification, consolidation, change of, or
substitution or replacement for, all or any part of the Note, the Loan Agreement
or any other Loan Document.

 

-7-



--------------------------------------------------------------------------------

Section 2.3      Debt and Other Obligations.  The obligations for the payment of
the Debt and the performance of the Other Obligations shall be referred to
collectively herein as the “Obligations.”

ARTICLE 3 - INDIVIDUAL BORROWER COVENANTS

Individual Borrower covenants and agrees that:

Section 3.1      Payment of Debt.  Individual Borrower will pay, or cause to be
paid, the Debt at the time and in the manner provided in the Loan Agreement, the
Note and this Security Instrument.

Section 3.2      Incorporation by Reference.    All the covenants, conditions
and agreements contained in (a) the Loan Agreement, (b) the Note and (c) all and
any of the other Loan Documents, are hereby made a part of this Security
Instrument to the same extent and with the same force as if fully set forth
herein.

Section 3.3      Insurance.    Individual Borrower shall obtain and maintain, or
cause to be maintained, in full force and effect at all times insurance with
respect to Individual Borrower and the Property as required pursuant to the Loan
Agreement.

Section 3.4      Maintenance of Property.    Individual Borrower shall cause the
Property to be maintained in a good and safe condition and repair, in all
material respects, normal wear and tear excepted. The Improvements, the
Fixtures, the Equipment and the Personal Property shall not be removed,
demolished or materially altered (except for normal replacement of the Fixtures,
the Equipment or the Personal Property, tenant finish and refurbishment of the
Improvements) without the consent of Agent or as otherwise permitted pursuant to
the Loan Agreement. Individual Borrower shall promptly repair, replace or
rebuild any part of the Property which may be destroyed by any Casualty or
become damaged, worn or dilapidated, and shall complete and pay for any
structure at any time in the process of construction or repair on the Land in
each case as, and to the extent, provided for and governed by the provisions of
the Loan Agreement.

Section 3.5      Waste.    Individual Borrower shall not commit or suffer any
material waste of the Property or make any change in the use of the Property
which reasonably might be expected to materially increase the risk of fire or
other hazard arising out of the operation of the Property, or take any action
that reasonably might be expected to invalidate or allow the cancellation of any
Policy, or do or permit to be done thereon anything that reasonably might be
expected to in any way materially impair the security of this Security
Instrument. Individual Borrower will not, without the prior written consent of
Agent, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Land,
regardless of the depth thereof or the method of mining or extraction thereof.

Section 3.6      Payment for Labor and Materials.  (a) Subject to Section 3.6(b)
hereof, Individual Borrower will promptly pay or cause to be paid when due all
bills and costs for labor, materials, and specifically fabricated materials
(“Labor and Material Costs”)

 

-8-



--------------------------------------------------------------------------------

incurred in connection with the Property and not permit to exist beyond the due
date thereof in respect of the Property or any part thereof any lien or security
interest, even though inferior to the liens and the security interests hereof,
and in any event never permit to be created or exist in respect of the Property
or any part thereof any other or additional lien or security interest other than
the liens or security interests hereof except for the Permitted Encumbrances.

(b)        After prior written notice to Agent, Individual Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any of the Labor and Material Costs, provided
that (i) no Event of Default has occurred and is continuing under the Loan
Agreement, the Note, this Security Instrument or any of the other Loan
Documents, (ii) Individual Borrower is permitted to do so under the provisions
of any other mortgage, deed of trust or deed to secure debt affecting the
Property, (iii) such proceeding shall suspend the collection of the Labor and
Material Costs from Individual Borrower and from the Property or Individual
Borrower shall have paid all of the Labor and Material Costs under protest,
(iv) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Individual Borrower is
subject and shall not constitute a default thereunder, (v) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost, and (vi) Individual Borrower shall have
furnished the security as may be required in the proceeding, or as may be
reasonably requested by Agent, to insure the payment of any contested Labor and
Material Costs, together with all interest and penalties thereon.

Section 3.7      Performance of Other Agreements.    Individual Borrower shall
observe and perform each and every term, covenant and provision to be observed
or performed by Individual Borrower pursuant to the Loan Agreement, any other
Loan Document and any other agreement or recorded instrument affecting or
pertaining to the Property and any amendments, modifications or changes thereto.

Section 3.8      Change of Name, Identity or Structure.    Individual Borrower
shall not change Individual Borrower’s name, identity (including its trade name
or names) or, if not an individual, Individual Borrower’s corporate, partnership
or other structure without notifying Agent of such change in writing at least
thirty (30) days prior to the effective date of such change and, in the case of
a change in Individual Borrower’s structure, without first obtaining the prior
written consent of Agent, except as otherwise permitted pursuant to
Section 5.2.10 of the Loan Agreement. Individual Borrower shall execute and
deliver to Agent, prior to or contemporaneously with the effective date of any
such change, any financing statement or financing statement change required by
Agent to establish or maintain the validity, perfection and priority of the
security interest granted herein. At the request of Agent, Individual Borrower
shall execute a certificate in form satisfactory to Agent listing the trade
names under which Individual Borrower intends to operate the Property, and
representing and warranting that Individual Borrower does business under no
other trade name with respect to the Property.

Section 3.9      Title.   Individual Borrower has good and insurable fee simple
title to the real property comprising part of the Property and good title to the
balance of such Property, free and clear of all Liens whatsoever except the
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan

 

-9-



--------------------------------------------------------------------------------

Documents. This Security Instrument, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (a) a valid, perfected first
priority Lien on the Property, subject only to Permitted Encumbrances and the
Liens created by the Loan Documents and (b) perfected security interests in and
to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances, such other Liens as are permitted
pursuant to the Loan Documents and the Liens created by the Loan Documents. To
Borrower’s knowledge, except as otherwise disclosed in the Title Insurance
Policy or set forth in the schedules to the Loan Agreement, there are no claims
for payment for work, labor or materials affecting the Property which are past
due and are or may become a Lien prior to, or of equal priority with, the Liens
created by the Loan Documents unless such claims for payments are being
contested in accordance with the terms and conditions of the Loan Agreement or
this Security Instrument.

Section 3.10    Letter of Credit Rights.  If Individual Borrower is at any time
a beneficiary under a letter of credit relating to (i) any Major Lease or
(ii) during the continuance of an Event of Default, any other lease or any of
the properties, rights, titles and interests referenced in Section 1.1 of this
Security Instrument now or hereafter issued in favor of Individual Borrower,
then Individual Borrower shall promptly notify Agent thereof and, at the request
and option of Agent, Individual Borrower shall use commercially reasonable
efforts to, pursuant to an agreement in form and substance reasonably
satisfactory to Agent, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to Agent, for the benefit of
each Lender, of the proceeds of any drawing under the letter of credit or
(ii) arrange for Agent, for the benefit of each Lender, to become the transferee
beneficiary of the letter of credit, with Agent agreeing, in each case that the
proceeds of any drawing under the letter of credit are to be applied as provided
in Section 7.2 of this Security Instrument.

ARTICLE 4 - OBLIGATIONS AND RELIANCES

Section 4.1      Relationship of Individual Borrower and Agent.        The
relationship between Individual Borrower (or any other Borrower) and Agent is
solely that of debtor and creditor, and Agent has no fiduciary or other special
relationship with Individual Borrower (or any other Borrower), and no term or
condition of the Loan Agreement, the Note, this Security Instrument and the
other Loan Documents shall be construed so as to deem the relationship between
Individual Borrower (or any other Borrower) and Agent to be other than that of
debtor and creditor.

Section 4.2      No Reliance on Agent.  The general partners, members,
principals and (if Individual Borrower is a trust) beneficial owners and
affiliates of Individual Borrower are experienced in the ownership and operation
of properties similar to the Property, and Individual Borrower and Agent are
relying solely upon such expertise and business plan in connection with the
ownership and operation of the Property. Neither Individual Borrower nor any
other Borrower is relying on Agent’s expertise, business acumen or advice in
connection with the Property.

Section 4.3      No Agent Obligations.    (a) Notwithstanding the provisions of
Subsections 1.1(h) and (n) or Section 1.2, Agent is not undertaking the
performance of (i) any obligations under the Leases; or (ii) any obligations
with respect to such agreements, contracts, certificates, instruments,
franchises, permits, trademarks, licenses and other documents.

 

-10-



--------------------------------------------------------------------------------

(b)        By accepting or approving anything required to be observed, performed
or fulfilled or to be given to Agent pursuant to this Security Instrument, the
Loan Agreement, the Note or the other Loan Documents, including, without
limitation, any Officer’s Certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or Policy, Agent shall not
be deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Agent.

Section 4.4      Reliance.  Individual Borrower recognizes and acknowledges that
in accepting the Loan Agreement, the Note, this Security Instrument and the
other Loan Documents, Agent and Lender are expressly and primarily relying on
the truth and accuracy of the warranties and representations set forth in
Section 4.1 of the Loan Agreement without any obligation to investigate the
Property and notwithstanding any investigation of the Property by Agent; that
such reliance existed on the part of Agent and Lender prior to the date hereof,
that the warranties and representations are a material inducement to Lender in
making the Loan; and that Lender would not be willing to make the Loan and
accept this Security Instrument in the absence of the warranties and
representations as set forth in Section 4.1 of the Loan Agreement.

ARTICLE 5 - FURTHER ASSURANCES

Section 5.1      Recording of Security Instrument, etc.    Individual Borrower
forthwith upon the execution and delivery of this Security Instrument and
thereafter, from time to time, will cause this Security Instrument and any of
the other Loan Documents creating a Lien or security interest or evidencing the
Lien hereof upon the Property and each instrument of further assurance to be
filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully to
protect and perfect the Lien or security interest hereof upon, and the interest
of Agent in, the Property. Individual Borrower will pay all taxes, filing,
registration or recording fees, and all expenses incident to the preparation,
execution, acknowledgment and/or recording of the Note, this Security
Instrument, the other Loan Documents, any note, deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property and
any instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of this Security Instrument, any deed of trust or
mortgage supplemental hereto, any security instrument with respect to the
Property or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by law so to do.

Section 5.2      Further Acts, etc.    Individual Borrower will, at the cost of
Individual Borrower, and without expense to Agent, do, execute, acknowledge and
deliver all further acts, deeds, conveyances, deeds of trust, mortgages,
assignments, notices of assignments, transfers and assurances as Agent or
Trustee shall, from time to time, reasonably require, for the better assuring,
conveying, assigning, transferring, and confirming unto Agent the property and
rights hereby mortgaged, deeded, granted, bargained, sold, conveyed, confirmed,
pledged,

 

-11-



--------------------------------------------------------------------------------

assigned, warranted and transferred or intended now or hereafter so to be, or
which Individual Borrower may be or may hereafter become bound to convey or
assign to Trustee or Agent, for the benefit of each Lender, or for carrying out
the intention or facilitating the performance of the terms of this Security
Instrument or for filing, registering or recording this Security Instrument, or
for complying with all Legal Requirements. Individual Borrower, on written
demand, will execute and deliver, and in the event it shall fail to so execute
and deliver, hereby authorizes Agent to execute in the name of Individual
Borrower or without the signature of Individual Borrower to the extent Agent may
lawfully do so, one or more financing statements to evidence more effectively
the security interest of Agent in the Property. Such financing statements may
describe the collateral in the same manner as described in this Security
Instrument or may contain an indication or description of collateral that
describes such property in any other manner, including, without limitation, all
assets of the Individual Borrower, as the Agent may determine, in its sole
discretion, is necessary or prudent to ensure the perfection of the security
interest in the collateral granted to the Agent, for the benefit of each Lender,
in connection herewith. Individual Borrower grants to Agent an irrevocable power
of attorney coupled with an interest for the purpose of exercising and
perfecting any and all rights and remedies available to Agent at law and in
equity upon the occurrence, and during the continuance of an Event of Default,
including without limitation such rights and remedies available to Agent
pursuant to this Section 5.2. Notwithstanding anything to the contrary contained
in the immediately preceding sentence, Agent shall not execute any documents as
attorney-in-fact for Individual Borrower unless (a) Individual Borrower shall
have failed or refused to execute the same within five (5) Business Days after
Agent shall have given notice requesting execution thereof, or (b) an Event of
Default has occurred and is continuing and in Agent’s good faith determination
it would be materially prejudiced by the delay involved in making such request.

Section 5.3      Changes in Tax, Debt, Credit and Documentary Stamp
Laws.    (a) If any law is enacted or adopted or amended after the date of this
Security Instrument which deducts the Debt from the value of the Property for
the purpose of taxation or which imposes a tax, either directly or indirectly,
on the Debt or Agent’s interest in the Property, Individual Borrower will pay
the tax, with interest and penalties thereon, if any (provided that nothing
hereunder shall require Individual Borrower to pay any income tax imposed on
Agent by reason of its interest in the Property). If Agent is advised in writing
by counsel chosen by it that the payment of tax by Individual Borrower and/or
Borrower would be unlawful or taxable to Agent or unenforceable or provide the
basis for a defense of usury then Agent shall have the option by written notice
of not less than one hundred eighty (180) days to declare the Debt immediately
due and payable, provided, however, no Spread Maintenance Premium or penalty
shall be due or payable in connection therewith and, provided further, that
Agent shall not exercise such option if, within one hundred eighty (180) days of
receipt by Individual Borrower of such written notice, Individual Borrower shall
prepay the outstanding principal balance of the Loan in an amount equal to the
Release Amount for the Property and otherwise in accordance with the terms and
conditions of Section 2.6 of the Loan Agreement (provided that
Section 2.6.1(a)(iv) shall not be applicable). No Spread Maintenance Premium or
penalty shall be due or payable in connection with the foregoing prepayment, but
if such prepayment of the Loan occurs on a day that is not a Payment Date, the
Debt shall include all amounts of interest which would have accrued on the
amount of the Loan to be paid through and including the last day of the Accrual
Period related to the Payment Date next occurring following the date of such
prepayment of the Loan, or, if such prepayment of the Loan occurs on a Payment
Date, the Debt shall include all amounts of accrued and unpaid interest through
and including the last day of the Accrual Period related to such Payment Date.

 

-12-



--------------------------------------------------------------------------------

(b)        Individual Borrower will not claim or demand or be entitled to any
credit or credits on account of the Debt for any part of the Taxes or Other
Charges assessed against the Property, or any part thereof, and no deduction
shall otherwise be made or claimed from the assessed value of the Property, or
any part thereof, for real estate tax purposes by reason of this Security
Instrument or the Debt. If such claim, credit or deduction shall be required by
law, Agent shall have the option, by written notice of not less than one hundred
eighty (180) days, to declare the Debt immediately due and payable provided,
however, no Spread Maintenance Premium or penalty shall be due or payable in
connection therewith and, provided further, that Agent shall not exercise such
option if, within one hundred eighty (180) days of receipt by Individual
Borrower of such written notice, Individual Borrower shall prepay the
outstanding principal balance of the Loan in an amount equal to the Release
Amount for the Property and otherwise in accordance with the terms and
conditions of Section 2.6 of the Loan Agreement (provided that
Section 2.6.1(a)(iv) shall not be applicable). No Spread Maintenance Premium or
penalty shall be due or payable in connection with the foregoing prepayment, but
if such prepayment of the Loan occurs on a day that is not a Payment Date, the
Debt shall include all amounts of interest which would have accrued on the
amount of the Loan to be paid through and including the last day of the Accrual
Period related to the Payment Date next occurring following the date of such
prepayment of the Loan, or, if such prepayment of the Loan occurs on a Payment
Date, the Debt shall include all amounts of accrued and unpaid interest through
and including the last day of the Accrual Period related to such Payment Date.

(c)        If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Security Instrument, or any of the other Loan
Documents or impose any other tax or charge on the same, Individual Borrower
will pay for the same, with interest and penalties thereon, if any, provided
that Individual Borrower will have the right to contest such amounts in
accordance with the terms and conditions of the Loan Agreement.

Section 5.4      Severing of Mortgage.    This Security Instrument and the Note
shall, at any time until the same shall be fully paid and satisfied, at the sole
election of Agent and at Agent’s expense, be severed into two or more notes and
two or more security instruments in such denominations as Agent shall determine
in its sole discretion, each of which shall cover all or a portion of the
Property to be more particularly described therein, provided that such severance
does not increase, other than a de minimis amount, the obligations of Individual
Borrower under the Loan Documents or diminish, other than a de minimis amount,
any of the rights of Individual Borrower under the Loan Documents. To that end,
Individual Borrower, upon written request of Agent and at Agent’s sole cost and
expense, shall execute, acknowledge and deliver to Agent and/or its designee or
designees, substitute notes and security instruments in such principal amounts,
aggregating not more than the then unpaid principal amount secured by this
Security Instrument, and containing terms, provisions and clauses substantially
the same as those contained herein and in the Note, and such other documents and
instruments as may be required by Agent. The provisions of this Section 5.4 are
subject to the provisions of the Loan Agreement.

 

-13-



--------------------------------------------------------------------------------

Section 5.5      Replacement Documents.    Upon receipt of an affidavit of an
officer of Agent as to the loss, theft, destruction or mutilation of the Note or
any other Loan Document which is not of public record, and, in the case of any
such mutilation, upon surrender and cancellation of such Note or other Loan
Document, Individual Borrower will issue, in lieu thereof, a replacement Note or
other Loan Document to which it was originally a party, dated the date of such
lost, stolen, destroyed or mutilated Note or other Loan Document in the same
principal amount thereof and otherwise of like tenor.

ARTICLE 6 - DUE ON SALE/ENCUMBRANCE

Section 6.1      Lender Reliance.  Individual Borrower acknowledges that Lender
has examined and relied on the experience of Individual Borrower and its general
partners, members, principals and (if Individual Borrower is a trust) beneficial
owners in owning and operating properties such as the Property in agreeing to
make the Loan, and will continue to rely on Individual Borrower’s ownership of
the Property as a means of maintaining the value of the Property as security for
repayment of the Debt and the performance of the Other Obligations. Individual
Borrower acknowledges that Lender has a valid interest in maintaining the value
of the Property so as to ensure that should an Event of Default under the Loan
Agreement be continuing, Agent, for the ratable benefit of each Lender, can
recover the Debt by a sale of the Property.

Section 6.2      No Sale/Encumbrance.    Neither Individual Borrower nor any
Restricted Party shall Transfer the Property or any part thereof or any interest
therein or permit or suffer the Property or any part thereof or any interest
therein to be Transferred other than as expressly permitted pursuant to the
terms of the Loan Agreement.

ARTICLE 7 - RIGHTS AND REMEDIES UPON DEFAULT

Section 7.1      Remedies.    Upon the occurrence and during the continuance of
any Event of Default, Individual Borrower agrees that Agent may take such
action, without notice or demand, as it deems advisable to protect and enforce
its rights against Individual Borrower and in and to the Property, including,
but not limited to, the following actions, each of which may be pursued
concurrently or otherwise, at such time and in such order as Agent may
determine, in its sole discretion, without impairing or otherwise affecting the
other rights and remedies of Agent:

(a)        declare the entire unpaid Debt to be immediately due and payable;

(b)        institute proceedings, judicial or otherwise, for the complete
foreclosure of this Security Instrument under any applicable provision of law,
in which case the Property or any interest therein may be sold for cash or upon
credit in one or more parcels or in several interests or portions and in any
order or manner;

(c)        with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Security Instrument for the portion of the Debt then due and
payable, subject to the continuing lien and security interest of this Security
Instrument for the balance of the Debt not then due, unimpaired and without loss
of priority;

 

-14-



--------------------------------------------------------------------------------

(d)        sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Individual Borrower therein
and rights of redemption thereof, pursuant to power of sale (if applicable under
the laws of the State in which the Property is located), or otherwise, at one or
more sales, as an entirety or in parcels, at such time and place, upon such
terms and after such notice thereof as may be required or permitted by law;

(e)        institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, the Loan Agreement or in the other Loan Documents;

(f)        recover judgment on the Note either before, during or after any
proceedings for the enforcement of this Security Instrument or the other Loan
Documents;

(g)        apply for the appointment of a receiver, trustee, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Debt and without regard for the solvency of Individual
Borrower and/or any other Borrower, any guarantor or indemnitor with respect to
the Loan or of any Person liable for the payment of the Debt;

(h)        the license granted to Individual Borrower under Section 1.2 hereof
shall automatically be revoked and Agent may enter into or upon the Property,
either personally or by its agents, nominees or attorneys and dispossess
Individual Borrower and its agents and servants therefrom, without liability for
trespass, damages or otherwise and exclude Individual Borrower and its agents or
servants wholly therefrom, and take possession of all books, records and
accounts relating thereto and Individual Borrower agrees to surrender possession
of the Property and of such books, records and accounts to Agent upon demand,
and thereupon Agent may (i) use, operate, manage, control, insure, maintain,
repair, restore and otherwise deal with all and every part of the Property and
conduct the business thereat; (ii) complete any construction on the Property in
such manner and form as Agent deems advisable; (iii) make alterations,
additions, renewals, replacements and improvements to or on the Property;
(iv) exercise all rights and powers of Individual Borrower with respect to the
Property, whether in the name of Individual Borrower or otherwise, including,
without limitation, the right to make, cancel, enforce or modify Leases, obtain
and evict tenants (subject to any non-disturbance agreements that Agent may have
entered into with such tenants, if any), and demand, sue for, collect and
receive all Rents; (v) require Individual Borrower to pay monthly in advance to
Agent, or any receiver appointed to collect the Rents, the fair and reasonable
rental value for the use and occupation of such part of the Property as may be
occupied by Individual Borrower; (vi) require Individual Borrower to vacate and
surrender possession of the Property to Agent or to such receiver and, in
default thereof, Individual Borrower may be evicted by summary proceedings or
otherwise; and (vii) apply the receipts from the Property to the payment of the
Debt, in such order, priority and proportions as Agent shall deem appropriate in
its sole discretion after deducting therefrom all expenses (including reasonable
attorneys’ fees of outside counsel) incurred in connection with the aforesaid
operations and all amounts necessary to pay the Taxes, Other Charges, Insurance
Premiums and other expenses in connection with the Property, as well as just and
reasonable compensation for the services of Agent, its counsel, agents and
employees;

 

-15-



--------------------------------------------------------------------------------

(i)        exercise any and all rights and remedies granted to a secured party
upon default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment, the Personal Property or any part thereof, and to take such other
measures as Agent may deem necessary for the care, protection and preservation
of the Fixtures, the Equipment, and the Personal Property, and (ii) request
Individual Borrower at its expense to assemble the Fixtures, the Equipment, and
the Personal Property and make it available to Agent at a convenient place
acceptable to Agent. Any notice of sale, disposition or other intended action by
Agent with respect to the Fixtures, the Equipment, the Personal Property sent to
Individual Borrower in accordance with the provisions hereof at least ten
(10) days prior to such action, shall constitute commercially reasonable notice
to Individual Borrower;

(j)        apply any sums then deposited or held in escrow or otherwise by or on
behalf of Agent in accordance with the terms of the Loan Agreement, this
Security Instrument or any other Loan Document to the payment of the following
items in any order in its sole discretion:

  (i)        Taxes and Other Charges;

 (ii)        Insurance Premiums;

(iii)        Interest on the unpaid principal balance of the Note;

(iv)        Amortization of the unpaid principal balance of the Note; or

 (v)        All other sums payable pursuant to the Note, the Loan Agreement,
this Security Instrument and the other Loan Documents, including, without
limitation, advances made by Agent or Lender pursuant to the terms of this
Security Instrument;

(k)        pursue such other remedies as Agent may have under applicable law; or

(l)        apply the undisbursed balance of any Net Proceeds Deficiency deposit,
together with interest thereon, to the payment of the Debt in such order,
priority and proportions as Agent shall deem to be appropriate in its
discretion.

In the event of a sale under this Section 7.1, by foreclosure, power of sale (if
applicable under the laws of the State in which the Property is located) or
otherwise, of less than all of the Property, this Security Instrument shall
continue as a lien and security interest on the remaining portion of the
Property unimpaired and without loss of priority.

Section 7.2      Application of Proceeds.    Subject to the terms of the Loan
Agreement and applicable law, upon the occurrence and during the continuance of
an Event of Default, the purchase money, proceeds and avails of any disposition
of the Property, and or any part thereof, or any other sums collected by Agent
or Lender pursuant to the Note, this Security Instrument or the other Loan
Documents, may be applied by Agent to the payment of the Debt in such priority
and proportions as Agent in its discretion shall deem proper.

 

-16-



--------------------------------------------------------------------------------

Section 7.3      Right to Cure Defaults.    Upon the occurrence and during the
continuance of any Event of Default or if Individual Borrower or any other
Borrower fails to make any payment as herein provided or as provided in the Loan
Documents, Agent may remedy such Event of Default in such manner and to such
extent as Agent may deem necessary to protect the security hereof, but without
any obligation to do so and without notice to or demand on Individual Borrower
or any other Borrower, and without releasing Individual Borrower from any
obligation hereunder. Agent is authorized to enter upon the Property for such
purposes, or appear in, defend, or bring any action or proceeding to protect its
interest in the Property or to foreclose this Security Instrument or collect the
Debt, and the cost and expense thereof (including reasonable attorneys’ fees of
outside counsel to the extent permitted by law), with interest as provided in
this Section 7.3, shall constitute a portion of the Debt and shall be due and
payable to Agent upon written demand. All such costs and expenses incurred by
Agent in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any such action or proceeding shall bear
interest at the Default Rate, for the period after notice from Agent that such
cost or expense was incurred to the date of payment to Agent. All such costs and
expenses incurred by Agent together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by this Security Instrument and the other Loan Documents and shall be
immediately due and payable upon written demand by Agent therefor.

Section 7.4      Actions and Proceedings.    Subject to the terms of the Loan
Agreement, Agent or Trustee has the right to appear in and defend any action or
proceeding brought with respect to the Property and to bring any action or
proceeding, in the name and on behalf of Individual Borrower, which Agent, in
its discretion, decides should be brought to protect its interest in the
Property.

Section 7.5      Recovery of Sums Required to Be Paid.    Subject to the terms
of the Loan Agreement, Agent shall have the right from time to time to take
action to recover any sum or sums which constitute a part of the Debt as the
same become due, without regard to whether or not the balance of the Debt shall
be due, and without prejudice to the right of Agent or Trustee thereafter to
bring an action of foreclosure, or any other action, for a default or defaults
by Individual Borrower or any other Borrower existing at the time such earlier
action was commenced.

Section 7.6      Examination of Books and Records.    Subject to the terms of
the Loan Agreement, at reasonable times and upon reasonable prior notice, Agent,
its agents, accountants and attorneys shall have the right to examine the
records, books, management and other papers of Individual Borrower which reflect
its financial condition, at the Property or at any office regularly maintained
by Individual Borrower where the books and records are located. Agent and its
agents shall have the right to make copies and extracts from the foregoing
records and other papers. In addition, at reasonable times and upon reasonable
prior notice, but no more often than twice in any calendar year (unless there
shall occur an Event of Default, in which event the aforementioned limitation
shall no longer apply), Agent, its agents, accountants and attorneys shall have
the right to examine and audit the books and records of Individual Borrower

 

-17-



--------------------------------------------------------------------------------

pertaining to the income, expenses and operation of the Property during
reasonable business hours at any office of Individual Borrower (or of any other
Borrower) where the books and records are located. This Section 7.6 shall apply
throughout the term of the Note and without regard to whether an Event of
Default has occurred or is continuing.

Section 7.7      Other Rights, etc.  (a) The failure of Agent or Trustee to
insist upon strict performance of any term hereof shall not be deemed to be a
waiver of any term of this Security Instrument. Individual Borrower shall not be
relieved of Individual Borrower’s obligations hereunder by reason of (i) the
failure of Agent or Trustee to comply with any request of Individual Borrower,
any other Borrower or any guarantor or indemnitor with respect to the Loan to
take any action to foreclose this Security Instrument or otherwise enforce any
of the provisions hereof or of the Note or the other Loan Documents, (ii) the
release, regardless of consideration, of the whole or any part of the Property,
or of any person liable for the Debt or any portion thereof, or (iii) any
agreement or stipulation by Agent extending the time of payment or otherwise
modifying or supplementing the terms of the Note, this Security Instrument or
the other Loan Documents.

(b)        It is agreed that the risk of loss or damage to the Property is on
Individual Borrower, and Agent shall have no liability whatsoever for decline in
value of the Property, except arising solely as a result of Agent’s gross
negligence, willful misconduct, fraud or illegal acts, for failure to maintain
the Policies, or for failure to determine whether insurance in force is adequate
as to the amount of risks insured. Possession by Agent shall not be deemed an
election of judicial relief, if any such possession is requested or obtained,
with respect to any Property or collateral not in Agent’s possession.

(c)        During the continuance of an Event of Default, Agent may resort for
the payment of the Debt to any other security held by Agent in connection with
the Loan in such order and manner as Agent, in its discretion, may elect. During
the continuance of an Event of Default, Agent or Trustee may take action to
recover the Debt, or any portion thereof, or to enforce any covenant hereof
without prejudice to the right of Agent or Trustee thereafter to foreclose this
Security Instrument. The rights of Agent or Trustee under this Security
Instrument shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Agent or Trustee shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision. Neither Agent nor Trustee shall be limited
exclusively to the rights and remedies herein stated but shall be entitled to
every right and remedy now or hereafter afforded at law or in equity.

Section 7.8      Right to Release Any Portion of the Property.  Subject to the
terms of the Loan Agreement, Agent may release any portion of the Property for
such consideration as Agent may require without, as to the remainder of the
Property, in any way impairing or affecting the lien or priority of this
Security Instrument, or improving the position of any subordinate lienholder
with respect thereto, except to the extent that the obligations hereunder shall
have been reduced by the actual monetary consideration, if any, received by
Agent for such release, and may accept by assignment, pledge or otherwise any
other property in place thereof as Agent may require without being accountable
for so doing to any other lienholder. This Security Instrument shall continue as
a lien and security interest in the remaining portion of the Property.

 

-18-



--------------------------------------------------------------------------------

Section 7.9      Violation of Laws.  Subject to the terms of the Loan Agreement,
if the Property is not in material compliance with Legal Requirements, Agent may
impose additional requirements upon Individual Borrower in connection herewith
including, without limitation, monetary reserves or financial equivalents.

Section 7.10    Recourse and Choice of Remedies.    Notwithstanding any other
provision of this Security Instrument or the Loan Agreement, including, without
limitation, Section 9.2 of the Loan Agreement, Agent and other Indemnified
Parties (as hereinafter defined) are entitled to enforce the obligations of
Individual Borrower or any other Borrower, any guarantor and indemnitor
contained in Sections 8.2 and 8.3 herein without first resorting to or
exhausting any security or collateral and without first having recourse to the
Note or any of the Property, through foreclosure, exercise of a power of sale,
or acceptance of a deed in lieu of foreclosure or otherwise, and upon the
occurrence and during the continuation of an Event of Default, in the event
Agent commences a foreclosure action against the Property, Agent and/or Trustee
is entitled to pursue a deficiency judgment with respect to such obligations
against Individual Borrower (but not any partner, member, shareholder, officer,
director or agent of Individual Borrower), any other Borrower, and any guarantor
or indemnitor with respect to the Loan. The provisions of Sections 8.2 and 8.3
herein are exceptions to any non-recourse or exculpation provisions in the Loan
Agreement, the Note, this Security Instrument or the other Loan Documents, and
Individual Borrower or any other Borrower with respect to the Loan are fully and
personally liable for the obligations pursuant to Sections 8.2 and 8.3 herein.
The liability of Individual Borrower, any other Borrower, and any guarantor or
indemnitor with respect to the Loan pursuant to Sections 8.2 and 8.3 herein is
not limited to the original principal amount of the Note. Notwithstanding the
foregoing, nothing herein shall inhibit or prevent Agent or Trustee from
foreclosing, or exercising a power of sale pursuant to this Security Instrument
or exercising any other rights and remedies pursuant to the Loan Agreement, the
Note, this Security Instrument and the other Loan Documents, whether
simultaneously with foreclosure proceedings or in any other sequence. A separate
action or actions may be brought and prosecuted against Individual Borrower
pursuant to Sections 8.2 and 8.3 herein, whether or not action is brought
against any other Borrower or other Person or whether or not any other Borrower
or other Person is joined in the action or actions. In addition, Agent shall
have the right but not the obligation to join and participate in, as a party if
it so elects, any administrative or judicial proceedings or actions initiated in
connection with any matter addressed in Article 8 herein.

Section 7.11    Right of Entry.  Subject to the rights of Tenants, upon
reasonable prior written notice to Individual Borrower, Agent and its agents
shall have the right to enter and inspect the Property at all reasonable times
during the business day.

Section 7.12    Agent’s Remedies against Multiple Parcels.  The Debt and the
Obligations hereby secured are also secured by other properties, lots and
parcels (each an “Other Property” and collectively, the “Other Properties”)
covered by other mortgages, deeds of trust and deeds to secure debt (the “Other
Mortgages”) within and/or outside the state where the Property is located. If
this Security Instrument or any of the Other Mortgages is foreclosed upon, or if
judgment is entered upon any Obligations secured hereby, or if Agent exercises
its power of sale (if applicable under the laws of the State in which the
Property is located), execution may be made upon or Agent may exercise its
remedies (including any power of sale (if applicable under

 

-19-



--------------------------------------------------------------------------------

the laws of the State in which the applicable Other Property is located))
against any one or more of the Other Properties and not upon the other Other
Properties, or upon all of such Other Properties, either together or separately,
and at different times or at the same time, and the exercise of such remedies,
execution sales or sales under the power of sale herein granted (if applicable
under the laws of the state in which the Property is located) may likewise be
conducted separately or concurrently, in each case at Agent’s election. No event
of enforcement taking place against any Other Property, and no failure to
prosecute any such other enforcement, shall in any way stay, preclude or bar
enforcement of this Security Instrument, and Agent may pursue any or all of
Agent’s rights and remedies under this Security Instrument until the Debt and
the Obligations are paid and discharged in full.

ARTICLE 8 - INDEMNIFICATION

Section 8.1      General Indemnification.    Except to the extent caused by the
gross negligence, fraud, illegal acts or willful misconduct of the Indemnified
Parties (defined below), Individual Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties (hereinafter defined), from and against any and all claims, suits,
liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, fines,
penalties, charges, fees, expenses, judgments, awards, amounts paid in
settlement, punitive damages, foreseeable damages, of whatever kind or nature
(including, but not limited, to reasonable attorneys’ fees of outside counsel
and other costs of defense) (collectively, the “Losses”) imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) ownership of this Security Instrument, the Property or any
interest therein or receipt of any Rents; (b) any amendment to, or restructuring
of, the Debt, the Note, the Loan Agreement, this Security Instrument, or any
other Loan Documents, each to the extent required or requested by Borrower;
(c) any and all lawful action that may be taken by Agent in connection with the
enforcement of the provisions of this Security Instrument, the Loan Agreement,
the Note or any of the other Loan Documents, whether or not suit is filed in
connection with same, or in connection with Individual Borrower, any other
Borrower, any guarantor or indemnitor and/or any partner, joint venturer or
shareholder thereof becoming a party to a voluntary or involuntary federal or
state bankruptcy, insolvency or similar proceeding; (d) any accident, injury to,
or death of, persons or loss of or damage to property occurring in, on or about
the Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (e) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(f) any failure on the part of Individual Borrower or any other Borrower to
perform or be in compliance with any of the terms of this Security Instrument,
the Note, the Loan Agreement or any of the other Loan Documents; (g) performance
of any labor or services or the furnishing of any materials or other property in
respect of the Property or any part thereof; (h) the failure of any Borrower or
Person to file timely with the Internal Revenue Service an accurate Form 1099-B,
Statement for Recipients of Proceeds from Real Estate, Broker and Barter
Exchange Transactions, which may be required in connection with this Security
Instrument, or to supply a copy thereof in a timely fashion to the recipient of
the proceeds of the transaction in connection with which this Security
Instrument is made; (i) any failure of the Property to be in compliance with any
Legal Requirements; (j) the

 

-20-



--------------------------------------------------------------------------------

enforcement by any Indemnified Party of the provisions of this Article 8;
(k) any and all claims and demands whatsoever which may be asserted against
Agent by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in any
Lease; (l) the payment of any commission, charge or brokerage fee to anyone
claiming through Individual Borrower or any other Borrower which may be payable
in connection with the funding of the Loan; or (m) any misrepresentation made by
Individual Borrower or any other Borrower in this Security Instrument or any
other Loan Document, in each case except to the extent such Losses were caused
solely as a result of the gross negligence, fraud, illegal acts or willful
misconduct of any Indemnified Party. The foregoing indemnification shall not
cover liability incurred in connection with a Secondary Market Transaction
except as provided in the Loan Agreement. Any amounts payable to Agent by reason
of the application of this Section 8.1 shall become immediately due and payable
and shall bear interest at the Default Rate from the date loss or damage is
sustained by Agent until paid. For purposes of this Article 8, the term
“Indemnified Parties” means Agent, Lender and Trustee and any Person who is or
will have been involved in the origination of the Loan, any Person who is or
will have been involved in the servicing of the Loan, any Person in whose name
the encumbrance created by this Security Instrument is or will have been
recorded, Persons who may hold or acquire or will have held a full or partial
interest in the Loan (including, but not limited to, investors or prospective
investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan for the
benefit of third parties) as well as the respective directors, officers,
shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan and any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

Section 8.2      Mortgage and/or Intangible Tax.    Individual Borrower shall,
at its sole cost and expense, protect, defend, indemnify, release and hold
harmless the Indemnified Parties from and against any and all Losses imposed
upon or incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any tax on the making and/or
recording of this Security Instrument, the Note or any of the other Loan
Documents, but excluding any income, franchise or other similar taxes.

Section 8.3      ERISA Indemnification.  Individual Borrower shall, at its sole
cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses (including, without
limitation, documented and reasonable attorneys’ fees of outside counsel and
reasonable and documented out-of-pocket costs incurred in the investigation,
defense, and settlement of Losses incurred in correcting any non-exempt
prohibited transaction or in the sale of a prohibited loan, and in obtaining any
individual non-exempt prohibited transaction exemption under ERISA that may be
required, in Agent’s reasonable discretion) that Agent has incurred, directly or
indirectly, as a result of a breach of any of the representations made under
Section 4.1.9(a) of the Loan Agreement.

Section 8.4      Duty to Defend; Attorneys’ Fees and Other Fees and
Expenses.    In connection with any indemnification obligations of Individual
Borrower hereunder, upon

 

-21-



--------------------------------------------------------------------------------

written request by any Indemnified Party, Individual Borrower shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals reasonably approved by
the Indemnified Parties (and attorneys and other professionals selected by
Individual Borrower’s insurance carrier shall be deemed approved by the
Indemnified Parties). Notwithstanding the foregoing, if the defendants in any
such claim or proceeding include Individual Borrower, any other Borrower and any
Indemnified Party, and Individual Borrower, any such other Borrower and such
Indemnified Party shall have reasonably concluded that there are any legal
defenses available to it and/or other Persons or Indemnified Parties that are
different from or additional to those available to Individual Borrower or any
other Borrower, then such Indemnified Party shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such action on behalf of such Indemnified Party, provided that no
compromise or settlement shall be entered without Individual Borrower’s consent,
which consent shall not be unreasonably withheld. Upon written demand,
Individual Borrower shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and out of pocket disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.

ARTICLE 9 - WAIVERS

Section 9.1      Waiver of Counterclaim.  To the extent permitted by applicable
law, Individual Borrower hereby waives the right to assert a counterclaim, other
than a mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Agent arising out of or in any way connected with this Security
Instrument, the Loan Agreement, the Note, any of the other Loan Documents, or
the Obligations.

Section 9.2      Marshalling and Other Matters.    To the extent permitted by
applicable law, Individual Borrower hereby waives the benefit of all
appraisement, valuation, stay, extension, reinstatement and redemption laws now
or hereafter in force and all rights of marshalling in the event of any sale
hereunder of the Property or any part thereof or any interest therein. Further,
Individual Borrower hereby expressly waives any and all rights of redemption
from sale under any order or decree of foreclosure of this Security Instrument
on behalf of Individual Borrower, and on behalf of each and every Person
acquiring any interest in or title to the Property subsequent to the date of
this Security Instrument and on behalf of all persons to the extent permitted by
applicable law.

Section 9.3      Waiver of Notice.    To the extent permitted by applicable law,
Individual Borrower shall not be entitled to any notices of any nature
whatsoever from Agent or Trustee except with respect to matters for which this
Security Instrument or the Loan Documents specifically and expressly provides
for the giving of notice by Agent or Trustee to Individual Borrower and except
with respect to matters for which Agent or Trustee is required by applicable law
to give notice, and Individual Borrower hereby expressly waives the right to
receive any notice from Agent or Trustee with respect to any matter for which
this Security Instrument does not specifically and expressly provide for the
giving of notice by Agent or Trustee to Individual Borrower.

 

-22-



--------------------------------------------------------------------------------

Section 9.4       Waiver of Statute of Limitations.    To the extent permitted
by applicable law, Individual Borrower hereby expressly waives and releases to
the fullest extent permitted by law, the pleading of any statute of limitations
as a defense to payment of the Debt or performance of its Other Obligations.

Section 9.5      Survival.  The indemnifications made pursuant to Section 8.3
and the waivers made pursuant to Sections 9.1, 9.2, 9.3 and 9.4 herein, shall
continue until the Debt is paid in full force and effect and shall survive and
shall in no way be impaired by any of the following: any satisfaction or other
termination of this Security Instrument, any assignment or other transfer of all
or any portion of this Security Instrument or Agent’s interest in the Property
(but, in such case, shall benefit both Indemnified Parties and any assignee or
transferee), any exercise of Agent’s rights and remedies pursuant hereto
including, but not limited to, foreclosure or acceptance of a deed in lieu of
foreclosure, any exercise of any rights and remedies pursuant to the Loan
Agreement, the Note or any of the other Loan Documents, any transfer of all or
any portion of the Property (whether by Individual Borrower or by Agent
following foreclosure or acceptance of a deed in lieu of foreclosure or at any
other time), any amendment to this Security Instrument, the Loan Agreement, the
Note or the other Loan Documents, and any act or omission that might otherwise
be construed as a release or discharge of Individual Borrower from the
obligations pursuant hereto. Notwithstanding the provisions of this Security
Instrument to the contrary, the liabilities and obligations of Individual
Borrower shall not apply to the extent such liability and obligations arise
after any Indemnified Party or its nominee acquired title to the Property,
whether by foreclosure, exercise of power of sale, deed in lieu of foreclosure
or otherwise.

ARTICLE 10 - EXCULPATION

The provisions of Section 9.2 of the Loan Agreement are hereby incorporated by
reference into this Security Instrument to the same extent and with the same
force as if fully set forth herein.

ARTICLE 11 - NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

ARTICLE 12 - APPLICABLE LAW

Section 12.1    Governing Law.    THE PROVISIONS OF THIS SECURITY INSTRUMENT
REGARDING THE CREATION, PERFECTION AND ENFORCEMENT OF THE MORTGAGE, LIENS AND
SECURITY INTERESTS HEREIN GRANTED SHALL BE GOVERNED BY AND CONSTRUED UNDER THE
LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED. SUBJECT TO THE FOREGOING, IN
ALL OTHER RESPECTS THIS SECURITY INSTRUMENT AND THE RIGHTS AND OBLIGATIONS OF
INDIVIDUAL BORROWER AND AGENT HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE SUBSTANTIVE LAWS OF THE STATE OF
NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

-23-



--------------------------------------------------------------------------------

Section 12.2    Usury Laws.    Notwithstanding anything to the contrary, (a) all
agreements and communications between Individual Borrower, any other Borrower
and Agent are hereby and shall automatically be limited so that, after taking
into account all amounts deemed interest, the interest contracted for, charged
or received by Agent shall never exceed the Maximum Legal Rate or amount, (b) in
calculating whether any interest exceeds the Maximum Legal Rate, all such
interest shall be amortized, prorated, allocated and spread over the full amount
and term of all principal indebtedness of Borrower to Agent, and (c) if through
any contingency or event, Agent receives or is deemed to receive interest in
excess of the Maximum Legal Rate, any such excess shall be deemed to have been
applied toward payment of the principal of any and all then outstanding
indebtedness of Borrower to Agent, or if there is no such indebtedness, shall
immediately be returned to Borrower.

Section 12.3    Provisions Subject to Applicable Law.    All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof shall be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term shall not be affected thereby.

ARTICLE 13 - DEFINITIONS

All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Security Instrument may be used interchangeably in singular or plural form and
the term “Individual Borrower” shall mean “each Individual Borrower” and any
subsequent owner or owners of the Property or any part thereof or any interest
therein, and shall be deemed to refer to each and every Person comprising an
Individual Borrower from time to time, jointly and severally, and to include the
successors and assigns of each such Person, the term “Borrower” shall be deemed
to refer to each and every Person comprising a Borrower from time to time,
jointly and severally, and to include the successors and assigns of each such
Person, the term “other Borrower” shall mean “each other Borrower and any
subsequent maker or makers of the Note,” jointly and severally, and to include
the successors and assigns of each such Person, the term “Agent” shall be deemed
to refer to Agent and its permitted successors and assigns, the word “Lender”
shall mean “Lender and any subsequent holder of the Note,” the word “Note” shall
mean “the Note and any other evidence of indebtedness secured by this Security
Instrument,” the word “Property” shall include any portion of the Property and
any interest therein, and the phrases “attorneys’ fees”, “legal fees” and
“counsel fees” shall include any and all reasonable attorneys’, paralegal and
law clerk fees and disbursements of outside counsel, including, but not limited
to, fees and disbursements at the pre-trial, trial and appellate levels incurred
or paid by Agent in protecting its interest in the Property, the Leases and the
Rents and enforcing its rights hereunder.

 

-24-



--------------------------------------------------------------------------------

ARTICLE 14 - MISCELLANEOUS PROVISIONS

Section 14.1    No Oral Change.  This Security Instrument, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Individual
Borrower or Agent, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

Section 14.2    Successors and Assigns.      This Security Instrument shall be
binding upon and inure to the benefit of Individual Borrower and Agent and their
respective successors and assigns forever.

Section 14.3    Inapplicable Provisions.  If any term, covenant or condition of
the Loan Agreement, the Note or this Security Instrument is held to be invalid,
illegal or unenforceable in any respect, the Loan Agreement, the Note and this
Security Instrument shall be construed without such provision.

Section 14.4    Headings, etc.   The headings and captions of various
Sections of this Security Instrument are for convenience of reference only and
are not to be construed as defining or limiting, in any way, the scope or intent
of the provisions hereof.

Section 14.5    Number and Gender.    Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

Section 14.6    Subrogation.  If any or all of the proceeds of the Note have
been used to extinguish, extend or renew any indebtedness heretofore existing
against the Property, then, to the extent of the funds so used, Agent shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Agent, for the benefit of each Lender, and are merged with the lien and
security interest created herein as cumulative security for the repayment of the
Debt, the performance and discharge of Individual Borrower’s and each other
Borrower’s obligations hereunder, under the Loan Agreement, the Note and the
other Loan Documents and the performance and discharge of the Other Obligations.

Section 14.7    Entire Agreement.   The Note, the Loan Agreement, this Security
Instrument and the other Loan Documents constitute the entire understanding and
agreement between Individual Borrower (or Borrower, as applicable) and Agent
with respect to the transactions arising in connection with the Debt and
supersede all prior written or oral understandings and agreements between
Individual Borrower (or Borrower, as applicable) and Agent with respect thereto.
Individual Borrower hereby acknowledges that, except as incorporated in writing
in the Note, the Loan Agreement, this Security Instrument and the other Loan
Documents, there are not, and were not, and no Persons are or were authorized by
Agent to make, any representations, understandings, stipulations, agreements or
promises, oral or written, with respect to the transaction which is the subject
of the Note, the Loan Agreement, this Security Instrument and the other Loan
Documents.

 

-25-



--------------------------------------------------------------------------------

Section 14.8    Limitation on Agent’s Responsibility.    No provision of this
Security Instrument shall operate to place any obligation or liability for the
control, care, management or repair of the Property upon Agent, nor shall it
operate to make Agent responsible or liable for any waste committed on the
Property by the tenants or any other Person, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger, other than as a result of actions of
Agent that constitute gross negligence or willful misconduct. Nothing herein
contained shall be construed as constituting Agent a “mortgagee in possession.”

Section 14.9    WAIVER OF TRIAL BY JURY.  INDIVIDUAL BORROWER, AND BY ITS
ACCEPTANCE HEREOF, AGENT, EACH HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM,
WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THIS
SECURITY INSTRUMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR
OMISSIONS OF AGENT, ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION
THEREWITH.

ARTICLE 15 - DEED OF TRUST PROVISIONS

Section 15.1    Concerning the Trustee.   Trustee shall be under no duty to take
any action hereunder except as expressly required hereunder or by law, or to
perform any act which would involve Trustee in any expense or liability or to
institute or defend any suit in respect hereof, unless properly indemnified to
Trustee’s reasonable satisfaction. Trustee, by acceptance of this Security
Instrument, covenants to perform and fulfill the trusts herein created, being
liable, however, only for gross negligence or willful misconduct, and hereby
waives any statutory fee and agrees to accept reasonable compensation, in lieu
thereof, for any services rendered by Trustee in accordance with the terms
hereof. Trustee may resign at any time upon giving thirty (30) days’ notice to
Individual Borrower and to Agent. Agent may remove Trustee at any time or from
time to time and select a successor trustee. In the event of the death, removal,
resignation, refusal to act, or inability to act of Trustee, or in its sole
discretion for any reason whatsoever Agent may, without notice and without
specifying any reason therefor and without applying to any court, select and
appoint a successor trustee, by an instrument recorded wherever this Security
Instrument is recorded and all powers, rights, duties and authority of Trustee,
as aforesaid, shall thereupon become vested in such successor. Such substitute
trustee shall not be required to give bond for the faithful performance of the
duties of Trustee hereunder unless required by Agent. The procedure provided for
in this paragraph for substitution of Trustee shall be in addition to and not in
exclusion of any other provisions for substitution, by law or otherwise.

Section 15.2    Trustee’s Fees.    Individual Borrower shall pay all reasonable
costs, fees and expenses incurred by Trustee and Trustee’s agents and counsel in
connection with the performance by Trustee of Trustee’s duties hereunder and all
such costs, fees and expenses shall be secured by this Security Instrument.

 

-26-



--------------------------------------------------------------------------------

Section 15.3    Certain Rights.    With the approval of Agent, Trustee shall
have the right to take any and all of the following actions: (a) to select,
employ, and advise with counsel (who may be, but need not be, counsel for Agent)
upon any matters arising hereunder, including the preparation, execution, and
interpretation of the Note, this Security Instrument or the other Loan
Documents, and shall be fully protected in relying as to legal matters on the
advice of counsel, (b) to execute any of the trusts and powers hereof and to
perform any duty hereunder either directly or through his/her agents or
attorneys, (c) to select and employ, in and about the execution of his/her
duties hereunder, suitable accountants, engineers and other experts, agents and
attorneys-in-fact, either corporate or individual, not regularly in the employ
of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith and (d) any and all other lawful action as Agent may
instruct Trustee to take to protect or enforce Agent’s rights hereunder. Trustee
shall not be personally liable in case of entry by Trustee, or anyone entering
by virtue of the powers herein granted to Trustee, upon the Property for debts
contracted for or liability or damages incurred in the management or operation
of the Property. Trustee shall have the right to rely on any instrument,
document, or signature authorizing or supporting an action taken or proposed to
be taken by Trustee hereunder, believed by Trustee in good faith to be genuine.
Trustee shall be entitled to reimbursement for actual expenses incurred by
Trustee in the performance of Trustee’s duties hereunder and to reasonable
compensation for such of Trustee’s services hereunder as shall be rendered.

Section 15.4    Retention of Money.  All moneys received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by applicable law) and Trustee shall be
under no liability for interest on any moneys received by Trustee hereunder.

Section 15.5    Perfection of Appointment.    Should any deed, conveyance, or
instrument of any nature be required from Individual Borrower by any Trustee or
substitute trustee to more fully and certainly vest in and confirm to the
Trustee or substitute trustee such estates rights, powers, and duties, then,
upon request by the Trustee or substitute trustee, any and all such deeds,
conveyances and instruments shall be made, executed, acknowledged, and delivered
and shall be caused to be recorded and/or filed by Individual Borrower.

Section 15.6    Succession Instruments.        Any substitute trustee appointed
pursuant to any of the provisions hereof shall, without any further act, deed,
or conveyance, become vested with all the estates, properties, rights, powers,
and trusts of its or his/her predecessor in the rights hereunder with like
effect as if originally named as Trustee herein; but nevertheless, upon the
written request of Agent or of the substitute trustee, the Trustee ceasing to
act shall execute and deliver any instrument transferring to such substitute
trustee, upon the trusts herein expressed, all the estates, properties, rights,
powers, and trusts of the Trustee so ceasing to act, and shall duly assign,
transfer and deliver any of the property and moneys held by such Trustee to the
substitute trustee so appointed in the Trustee’s place.

 

-27-



--------------------------------------------------------------------------------

ARTICLE 16 - STATE-SPECIFIC PROVISIONS

Section 16.1    Principles of Construction.    In the event of any
inconsistencies between the terms and conditions of this Article 16 and the
terms and conditions of this Security Instrument, the terms and conditions of
this Article 16 shall control and be binding.

Section 16.2    Fixture Filing.     This Security Instrument is intended to be a
fixture filing under NRS § 104.9502.

Section 16.3    Incorporation of Certain Nevada Covenants.    The following
covenants, Nos. 1, 3, 4 (at the Default Rate as such term is defined in the Loan
Agreement), 6, 7 (counsel fees as determined in the Loan Agreement), 8 and 9 of
NRS § 107.030, are hereby adopted and made a part of this Security Instrument.
Upon the occurrence of any Event of Default, Agent may (a) declare all sums
secured immediately due and payable without demand or notice or (b) have a
receiver appointed as a matter of right without regard to the sufficiency of
said property or any other security or guaranty and without any showing as
required by NRS § 107.100. All remedies provided in this Security Instrument are
distinct and cumulative to any other right or remedy under this Security
Instrument or afforded by law or equity and may be exercised concurrently,
independently or successively. The sale of said property conducted pursuant to
Covenants Nos. 6, 7 and 8 of NRS § 107.030 may be conducted either as to the
whole of said property or in separate parcels and in such order as Trustee may
determine.

Section 16.4    Power of Sale.     (a) Should default be made by Borrower in
payment or performance of any indebtedness or other obligation or agreement
secured hereby and/or in performance of any agreement herein, or should
Individual Borrower otherwise be in default hereunder, Agent may, subject to NRS
107.080, declare all sums secured hereby immediately due by delivery to Trustee
of a written notice of breach and election to sell (which notice Trustee shall
cause to be recorded and mailed as required by law) and shall surrender to
Trustee this Security Instrument and the Note.

(b)        After three (3) months shall have elapsed following recordation of
any such notice of breach, Trustee shall sell the Property subject hereto at
such time and at such place in the State of Nevada as Trustee, in its sole
discretion, shall deem best to accomplish the objects of these trusts, having
first given notice of such sale as then required by law. In the conduct of any
such sale Trustee may act itself or through any auctioneer, agent or attorney.
The place of sale may be either in the county in which the Property to be sold,
or any part thereof, is situated, or at an office of the Trustee located in the
State of Nevada.

(i)        Upon the request of Agent or if required by law Trustee shall
postpone sale of all or any portion of the Property or interest therein by
public announcement at the time fixed by said notice of sale, and shall
thereafter postpone said sale from time to time by public announcement at the
time previously appointed.

(ii)        At the time of sale so fixed, Trustee shall sell the Property so
advertised or any part thereof or interest therein either as a whole or in
separate parcels, as Agent may determine in its sole and absolute discretion, to
the highest bidder for cash in lawful money of the United States, payable at
time of sale, and shall deliver to such purchaser a

 

-28-



--------------------------------------------------------------------------------

deed or deeds or other appropriate instruments conveying the Property so sold,
but without covenant or warranty, express or implied. Agent, any Lender and
Trustee may bid and purchase at such sale. To the extent of the indebtedness
secured hereby, Agent need not bid for cash at any sale of all or any portion of
the Property pursuant hereto, but the amount of any successful bid by Agent
shall be applied in reduction of said indebtedness. Individual Borrower hereby
agrees, if it is then still in possession, to surrender, immediately and without
demand, possession of said property to any purchaser.

(iii)        Trustee shall apply the proceeds of any such sale to payment of
expenses of sale and all charges and expenses of Trustee and of these trusts,
including cost of evidence of title and Trustee’s fee in connection with sale;
all sums expended under the terms hereof, not then repaid, with accrued interest
at the Default Rate; all other sums then secured hereby, and the remainder, if
any, to the person or persons legally entitled thereto.

Section 16.5    Right to Rescind.  Agent, from time to time before Trustee’s
sale, may rescind any notice of breach and election to sell by executing,
delivering and causing Trustee to record a written notice of such rescission.
The exercise by Agent of such right of rescission shall not constitute a waiver
of any breach or default then existing or subsequently occurring, or impair the
right of Agent to execute and deliver to Trustee, as above provided, other
notices of breach and election to sell, nor otherwise affect any term, covenant
or condition hereof or under any obligation secured hereby, or any of the
rights, obligations or remedies of the parties thereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Security Instrument has been executed by Individual
Borrower as of the day and year first above written.

 

INDIVIDUAL BORROWER:

[

 

 

 

]

     

By:    

 

 

 

-

   

Name:

         

Title:

     

NOTARY ACKNOWLEDGMENTS

 

STATE OF                           

 

 )

    

 )

  

  ss.:

COUNTY OF                       

 

 )

  

I, the undersigned, a Notary Public in and for said county in the state
aforesaid, do hereby certify that                             , the
                             of [                                  ], who is
personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
that he signed and delivered the said instrument as such
                             as his own free and voluntary act and as the free
and voluntary act of said limited liability company, for the uses and purposes
set forth therein.

GIVEN under my hand and notarial seal, this          day of July, 2015.

 

 

 

 

 

Notary Public

 

My Commission Expires:

 



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

 

 

 

 

 

 

 

EXHIBIT A